DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12 June 2020 has been entered. 

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action filed 12 March 2020 and not repeated herein is overcome and herby withdrawn.

Claim Objections
Claims 1, 5, and 15 are objected to because of the following informalities:
Claim 1, line 17, recites “heat-sensitive material.” For the purposes of uniformity and consistency, this should be amended to recite “heat-sensitive foam material.” 
Claim 5, line 2, recites “of the etch portion.” For the purposes of uniformity and consistency, this should be amended to recite “of the etch portions
Claim 15, line 2, recites “to increase roughness of the color.” For the purposes of uniformity and consistency, this should be amended to recite “to increase roughness of the color layer.”
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-7, and 10-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the heat-sensitive foam material is configured such that the heat-sensitive foam material foams” and is indefinite. It is unclear how the heat-sensitive foam material should be configured to foam and meet the requirements of the claim. It is unclear if there should be a special configuration for the heat-sensitive foam material or if a particular component is required in a specific amount that is configured to foam in a particular way, or some other configuration. For the purpose of examination, “the heat-sensitive foam material foams by an expansion of the gas due to heat generated” is interpreted as reading on the claimed limitation.
Claim 11 recites “the external appearance of the case” and is indefinite. There is insufficient antecedent basis for the claim. It is unclear if only one “external appearance” is being referred to or if there are many other external appearances; it is unclear which one is being 
Claim 16 recites “the additive is configured to evaporate once the ultraviolet light cure paint is cured” and is indefinite. It is unclear how the additive should be configured to evaporate to meet the requirements of the claim. For the purpose of examination, “the additive being an aliphatic or aromatic hydrocarbon” is interpreted as being sufficient for the additive being able to evaporate once the ultraviolet light cure paint is cured, and thus reads on the claimed limitation.
Claim 18 recites “a silane additive…that increases adhesion of the ultraviolet light layer to the glass” and is indefinite. It is unclear if the silane additive is an additional layer, if it is contained in the UV light cure layer of the window portion, or if it is contained within some other component of the mobile terminal. It is noted that claim 19 provides clarification on the silane additive, but claim 18 alone, is indefinite. For the purpose of examination, either a separate adhesive layer or a silane additive compound in the UV light cure layer is interpreted to meet the claimed limitation.
Claims 5-7 and 10-20 are also rejected under 35 U.S.C. 112(b), since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2011/0317343; “Shin”) (newly cited) in view of Takada et al. (US 2008/0070998; “Takada”) and Xiong et al. (US 2011/0048754; “Xiong”).
Regarding claim 1, Shin teaches a mobile terminal comprising a case capable of implementing the feeling of metallic texture and various color effects ([0009-0011]), which reads on the limitations of a mobile terminal comprising a case (i.e., a base) that provides an external appearance of the mobile terminal recited in claim 1. The case comprises a film member mounted on the case, wherein the film member contains in the following order: a base film (i.e., a color layer), a metal film (i.e., a reflective layer), and an oxide film (i.e., a deposition layer) ([0011-0014, 0076], Fig. 6B), which reads on the limitations of the case including a base, a color layer covering the base to provide a background color, a reflective layer covering the color layer, and a deposition layer that covers the reflection layer recited in claim 1.

    PNG
    media_image1.png
    393
    730
    media_image1.png
    Greyscale

Figure 6b of Shin illustrating the case and films.
The metal film may include penetration regions with through holes, wherein the metal film is etched ([0013, 0024], Fig. 6B), which reads on the limitations of the reflection layer having multiple etch portions formed therein, and one or more of the multiple etch portions extending through the reflection layer recited in claim 1.
The oxide film may be penetrated to correspond to a predetermined pattern and different colors ([0013-0017], Fig. 6B), which reads on the limitation of one or more additional etch portions are formed in the deposition layer, and wherein at least one of the one or more additional etch portions extends through the deposition layer in order to expose the reflection layer to provide different color grades recited in claim 1. It is noted that while Figure 6B of Shin discloses the oxide film aligning with the metal film, the broader teachings of Shin discloses the use of etching to form different design patterns, textures and color on the casing. Therefore, one or ordinary skill in the art understands that the etch portions can be made according to a given design. As established by MPEP 2144.04 VI (B/C), mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and the particular placement of an element was held to be an obvious matter of design choice. 
Shin is silent regarding the color layer including a heat-sensitive foam material which undergoes a physical or chemical change when heat is applied thereto.
Takada discloses a foam composition comprising a plastic (i.e., a thermoplastic or thermosetting material) and a gas foaming agent (encapsulated), such as saturated hydrocarbon substances ([0007-0010]). The gas foaming agent returns to the gas phase during the reaction due to energy, which produces the foam (i.e., the gas fills the microcell and expands after adding energy) ([0007-0008]). The foam microcells are used in materials for electrical apparatuses and inter alia, light reflecting, light scattering, cushioning, and lightweight properties ([0001, 0194]).
Shin and Takada are both directed towards synthetic resins used to provide design effects (e.g., light reflecting/scattering, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base film of Shin by incorporating a foam composition comprising thermoplastic polymeric microcells (i.e., foam) as taught by Takada motivated with the expectation of improving properties such as light reflecting, light scattering, cushioning, and lightweight ([0001, 0194]). 
As such, the base film of Shin in view of Takada comprises a foam composition that forms thermoplastic polymeric microcells when heated, which reads on the limitations of the color layer including a heat-sensitive foam material which undergoes a physical or chemical change when heat is applied thereto, and a foam portion formed from at least a portion of the heat-sensitive foam material to provide a visible texture recited in claim 1. The foam composition forming microcells in the base film, reads on the limitations of the heat-sensitive foam material includes a shell formed of a thermoplastic or thermosetting material and a gas that fills the shell, wherein heat-sensitive foam material foams by an expansion of gas due to heat generated at the time of the formation of the etch portions recited in claim 1. The base film upon being etched forms microcells (i.e., due to the heat from the etching process), which read on the limitations of wherein the one or more of the multiple etch portions included at least one through hole passing through the reflection layer and overlapping the foam portion, wherein the at least one through hole is formed by an etching process resulting in heat being applied to the heat-sensitive material such that the heat-sensitive foam material undergoes the physical or chemical 

Shin in view of Takada is silent regarding the metal film having one or more etch portions not extending through the reflection layer, and the multiple etch portions not extending through the reflection layer have different depths.
Xiong discloses a housing for an electronic device such as a mobile phone, wherein the housing has decorative metal patterns ([0002-0004, 0010]). The housing includes a substrate (11), a metallic coating (12), and a metal pattern layer (13), wherein the grooves (122) are curved and in combination with each other define a desired pattern ([0010, 0012]). The metallic coating (12) is removed by, for example, laser carving (i.e., laser etching), wherein the plurality of grooves (122) are defined in the metallic coating (12) ([0019]).
Shin in view of Takada, and Xiong are both directed towards decorative layer for mobile device housings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal film of Shin in view of Takada by etching grooves (i.e., partial etching) into the metal film as taught by Xiong motivated with the expectation of forming additional decorative designs. As such, the metal film of Shin in view of Takada and Xiong comprises grooves, which reads on the limitation of one or more etch portions not extending through the reflection layer recited in claim 1.
Regarding the limitation of “the multiple etch portions not extending through the reflection layer have different depths” it is noted Shin in view of Takada and Xiong teaches the use of etching for providing different patterns and appearance of the mobile case terminal. Additionally, Shin and Xiong also teach that it is well known and well within the abilities of e.g., color, etching) including the depth of etching for a decorative design (Shin [0009-0013, 0024]; Xiong [0002-0004, 0010, 0012, 0019], see MPEP 2144.05, II, MPEP 2143).
Therefore, one of ordinary skill in the art would reasonably change the depths of the grooves to provide different heights as a design choice leading to the claimed invention. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Regarding claim 13, Takada teaches the foam composition that is cured with a ultraviolet (UV) radiation, and the foam composition can contain softening agents such as hydrocarbon polymers and pigments, ([0126-0129, 0133, 0183-0185, 0189, 0192]), which reads on the limitations of the color layer is formed of an UV light cure paint including a pigment and an additive containing at least one selected from the group consisting of aliphatic hydrocarbons and aromatic hydrocarbons recited in claim 13. Additionally, it is also noted that Takada teaches the foam composition can include solvents, wherein the solvent is removed by evaporation with a dryer ([0130, 0330, 0360, 0373]).

Regarding claim 14, Shin in view of Takada and Xiong is silent regarding the additive provides substantially uniform distribution of the pigment and to increase adhesion between the color layer and the base layer.
Takada discloses the foam composition disperses light-scattering particles uniformly for uniform light emitting ([0028-0029, 0034-0035, 0193]). The layer includes additives for improvement in moldability, foamability, and optical properties ([0183-0184]).
Therefore, it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize dispersion of additives (e.g., pigments and particles) of the layers by utilizing additives and mixing techniques to achieve and improve uniform light scattering, moldability, and optical properties (Takada [0028-0029, 0034-0035, 0129, 0183-0184, 0193]). As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 16, Takada teaches the foaming composition can comprise hydrocarbons ([0183-0185, 0189, 0192]), which reads on the limitations of the additive evaporates once the UV light cure paint is cured recited in claim 16. Additionally, it is also noted that Takada teaches the foam composition can include solvents, wherein the solvent is removed by evaporation with a dryer ([0130, 0330, 0360, 0373]).

Regarding claim 17, Shin teaches the through holes form a predetermined pattern on the surface metal film when etched (i.e., etching causes foamed portions to be formed) ([0086]), which reads on the limitation of the foam portion is formed into a specific pattern in the case recited in claim 17.

Regarding claim 20, Shin teaches the case is made by injection molding with a synthetic resin material ([0023, 0076]), which reads on the limitation the base is a synthetic resin material recited in claim 20.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Takada and Xiong as discussed above in claim 1, and further in view of deRochemont et al. (US 5,707,715; “deRochemont”).
Regarding claims 5 and 6, as discussed above, Shin in view of Takada and Xiong teaches a mobile terminal that reads on the limitations of claim 1.
Shin in view of Takada and Xiong is silent regarding the reflection layer contains an oxide, wherein the oxide is formed from multi-depositions of a ceramic-based oxide (as required by claim 6).
deRochemont discloses a metal-ceramic composite utilized for EM resistant panels (col. 1, lines 7-13). The metal-ceramic composite comprises ceramic oxides (col. 4, lines 5-8). The metal-ceramic composite is a device that absorbs or shields electromagnetic radiation, in addition to functioning simultaneously as a heat shield and a sound absorber (col. 20, line 67 to col. 21, line 2, col. 24, lines 53-55). The metal-ceramic composition is formed through a deposition process (col. 4, lines 5-6, col. 11, lines 28-31).
Shin in view of Takada and Xiong, and deRochemont are both directed towards metal layers for electronic devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal film of Shin in view of Takada and Xiong by utilizing a metal-ceramic composite as taught by deRochemont motivated with the expectation of having EM resistance, heat resistance, and sound absorption. As such, the metal film of Shin in view of Takada, Xiong, and deRochemont comprises a ceramic-based oxide material, which reads on the limitations of the reflection layer contains an oxide, and is formed from multi-depositions of a ceramic based oxide to endure heat generated at the time of the formation of the etch portion recited in claims 5 and 6.

Regarding claim 7, Shin in view of Takada, Xiong, and deRochemont teaches that the metal film is etched and undergoes an increase in temperature from etching (i.e., reflective layer undergoes a physical change) (Shin [0024]), which reads on the limitation of the reflection layer is formed of any material that undergoes a physical change recited in claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Takada and Xiong as discussed above in claim 1, and further in view of Gordon et al. (US 6,037,003; “Gordon”) (newly cited).
Regarding claim 10, as discussed above, Shin in view of Takada and Xiong teaches a mobile terminal that reads on the limitations of claim 1.
Shin in view of Takada and Xiong is silent regarding the oxide film being formed by a deposition technique.
Gordon discloses a process for depositing aluminum oxide films having high purity, high electrical resistivity and high transparency to light (col. 2, lines 46-51, col. 3, line 65 to col. 4, line 1).
Shin in view of Takada and Xiong, and Gordon are directed towards oxide films. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the oxide film of Shin in view of Takada and Xiong by using a chemical vapor deposition (CVD) process to apply the oxide film as taught by Gordon motivated by the expectation of high purity, high electrical resistivity and high transparency to light. As such, the oxide film of Shin in view of Takada, Xiong, and Gordon is applied using CVD, which reads on the limitation of the deposition layer is formed using CVD recited in claim 10.
Additionally, regarding the limitation of “the deposition is formed by PVD, CVD, or NCVM technique” is a product by process limitation. Although the oxide film does not disclose being formed by a PVD, CVD, or NCVM technique, it is noted that as established by MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.”
Therefore, given that the oxide film of Shin in view of Takada, Xiong meets the requirements of the claimed article because the article produced by anodizing would be .
	

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Takada and Xiong as discussed above in claim 1, and further in view of Hallenbeck et al. (US 2004/0071978; “Hallenbeck”).
Regarding claims 11 and 12, as discussed above, Shin in view of Takada and Xiong teaches a mobile terminal that reads on the limitations of claim 1.
Shin in view of Takada and Xiong is silent regarding the case comprising a coating layer, and the coating layer is an ultraviolet (UV) cure layer or heat cure urethane layer (as required by claim 12).
Hallenbeck discloses decorative laminates comprising a cured surface coating useful for consumer electronics ([0001, 0005]). The surface coating is a polyurethane acrylate copolymer cured by UV irradiation ([0001, 0019-0020]). The surface coating provides stain and/or scratch resistance, while providing an aesthetic laminate ([0005-0006]).      
Shin in view of Takada and Xiong, and Hallenbeck are both directed towards decorative laminates for electronics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film member of Shin in view of Takada and Xiong by adding a UV cured polyurethane surface coating as taught by Hallenbeck motivated by the expectation of an aesthetic appearance, while having scratch and/or stain resistant properties. As such, the film member of Shin in view of Takada, Xiong, and Hallenbeck comprises a UV cured polyurethane coating layer, which reads on the limitations of .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Takada and Xiong as discussed above in claims 1 and 13, and further in view of Hopperdietzel (US 5,114,779; “Hopperdietzel”) (newly cited).
Regarding claim 15, as discussed above, Shin in view of Takada and Xiong teaches a mobile terminal that reads on the limitations of claims 1 and 13. Takada further teaches forming the composition into a desired shaped based on the method used ([0129]).
Shin in view of Takada and Xiong is silent regarding the additive is dispersed in the UV light cure paint to increase roughness of the color layer and to increase adhesion between the color layer and the base.
Hopperdietzel discloses shaped thermoplastic articles comprising particles (e.g., influencing fillers) used for special effects of the end product (abstract, col. 2, lines 1-14, 43-45). The particles influence the surface roughness by being embedded near the surface forming the roughness of a stone surface (col. 3, lines 55-66, col. 4, lines 32-36). The particles can be polyterephthalate (polyester) (col. 2, lines 37-39).
Shin in view of Takada and Xiong, and Hopperdietzel are both directed towards thermoplastic articles comprising additives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base film of Shin in view of Takada and Xiong by adding polyterephthalate particles as taught by Hopperdietzel motivated by the expectation of controlling the surface and processing characteristics of an end product and forming a surface roughness that can be similar to a stone . 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Takada and Xiong as discussed above in claim 1, and further in view of Nishimura (US 2010/0014232; “Nishimura”) and Goeb et al. (US 2014/0255679; “Goeb”) (newly recited).
Regarding claim 18, as discussed above, Shin in view of Takada and Xiong teaches a mobile terminal that reads on the limitations of claim 1. Shin further teaches the mobile terminal has a display unit ([0043, 0047-0049]), which reads on the limitations of the mobile terminal further comprising a window portion that provides another external appearance of the mobile terminal recited in claim 18.
Shin in view of Takada and Xiong is silent regarding the display unit includes a glass, an UV light cure layer covering the glass, a reflection layer on one surface of the UV light cure layer, a color layer covering the reflection layer, and a silane additive.
Nishimura teaches a housing case that comprises a plate useful as a display screen for small electronic devices ([0001, 0009, 0010]). The plate comprises a glass layer (2E), a decorative layer (2I), an adhesive layer (2H), and a primer layer (2G) ([0009, 0011, 0090], Fig. 1b and 15). The decorative layer can comprise a polyacrylic resin and a pigment or dye; in 

    PNG
    media_image2.png
    613
    453
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    360
    784
    media_image3.png
    Greyscale

Figure 1b and 15 of Nishimura illustrating a flat plate
Shin in view of Takada and Xiong, and Nishimura are directed towards electronic housings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the display unit of Shin in view of Takada and Xiong by incorporating a flat plate as taught by Nishimura with the expectation of providing a display with a decorative design. 
As such, the display unit of Shin in view of Takada, Xiong, and Nishimura comprises a plate that contains a glass layer, a decorative layer (i.e., UV light cure layer), a shiny metal layer (i.e., reflective layer), and a primer layer with a pigment (i.e., a color layer), which reads on the limitations of the window portion including a glass, an UV light cure layer covering the glass, a reflection layer on one surface of the UV light cure layer, and a color layer covering the reflection layer and providing a background color of the window portion recited in claim 18.
Additionally, Shin, Xiong, and Nishimura also teach that it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize design of the 
Therefore, the decorative layer of Shin in view of Takada, Xiong, and Nishimura comprises grooves in the decorative layer to form a pattern, which reads on the limitations of the UV light cure layer having a pattern portion of recesses in one surface of the UV light cure layer recited in claim 18. The shiny metal layer covering the decorative layer creates a decorative affect, which reads on the limitations of the reflection layer covering the pattern portion and configured to reflect at least one part of light incident thereon to provide a three-dimensional effect recited in claim 18.

Shin in view of Takada, Xiong, and Nishimura is silent regarding the display portion comprising a silane additive that increases adhesion of the UV cure layer to the glass.
Goeb discloses an adhesive film comprising an organofunctional silane, epoxy compound, and a pigment used for bonding to a glass substrate to an opposing layer ([0002, 0166, 0172]). The adhesive film has a strong bond to glass surface, and shows higher resistance to climatic influences, in particular in a humid environment ([0006]).
Shin in view of Takada, Xiong, and Nishimura, and Goeb are both directed towards adhesives used for glass substrates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a silane adhesive in the decorative/adhesive layer of Shin in view of Takada, Xiong, and Nishimura as taught by Goeb motivated by the expectation of achieving a strong bond to glass surface, and showing higher resistance to climatic influences ([0006]). As such, the decorative layer of Shin in view of Takada, Xiong, Nishimura, and Goeb comprises a silane adhesive with an epoxy compound, which reads on the limitation of a silane additive containing an epoxy radial that increases adhesion of the UV light cure layer to the glass recited in claim 18.  

Regarding claim 19, as described above, the decorative layer of Shin in view of Takada, Xiong, Nishimura, and Goeb comprises a silane adhesive with an epoxy functional group in the decorative/adhesive layer, which reads on the limitation of the silane additive is added to the ultraviolet light cure layer recited in claim 19.

Response to Arguments
Claim Rejections under 35 U.S.C. 103 over Arnold et al.  (US 2002/0071940; “Arnold”) in view of Feng et al. (US 5,977,514; “Feng”), Costin et al. (US 2008/0241478; “Costin”), Xiong et al. (US 2011/0048754; “Xiong”), and Eichelberger et al. (US 4,894,115; “Eichelberger”), and further in view Hallenbeck et al. (US 2004/0071978), deRochemont et al. (US 5,707,715), Klaiber et al. (US 5,288,523), and Nishimura (US 2010/0014232), with Argoitia et al. (US 2006/0077496) and Honma (US 2009/0117366) as evidentiary references.
Due to the claim amendments, Applicant’s arguments with respect to claims 1, 5-7, and 8-20 have been considered. However, upon further search and consideration new grounds of rejection have been set forth above, which were necessitated by the present claim amendments.
Additionally, Arnold, Feng, Costin, Eichelberger, Klaiber, Argoitia, and Honma are no longer being relied upon, therefore the arguments directed towards these references are considered moot.

Applicant’s arguments filed 12 June 2020 have been fully considered but they are not persuasive. 
Applicant asserts the following arguments addressed below:
Regarding argument (1), on page 10 of the remarks, Applicant asserts that Takada focuses on controlling a thickness, a shape of foam, and a foaming structure; and that one of ordinary skill in the art would not have derived the claimed invention that achieves controlling both color grades and texture of a case by arranging and etching to realize a desired design. 
However, Takada discloses a foam composition used for electrical apparatuses and provides properties such as light reflecting, light scattering, cushioning, and lightweight properties ([0001, 0007-0010, 0194]). The foam composition has dispersed light-scattering particles uniformly distributed for uniform light emitting ([0028-0029, 0034-0035, 0193]). The foam composition includes additives for improvement in moldability, foamability, and optical properties, wherein the foam composition is formed into a desired shaped based on the method used ([0129, 0183-0184]). 
Therefore, it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize dispersion of additives (e.g., pigments and particles) of 
Thus, Takada provides teachings, suggestions, and motivation to use a foam composition to provide various optical and design properties (i.e., light reflecting/scattering). Additionally, the teachings pertaining to controlling the foam thickness, shape, and foaming structure (that Applicant refers to) further provides guidance of how one of ordinary skill in the art is able to form a desired design based on controlling foam structure parameters. Hopperdietzel is further relied upon to teach that it is well known to control surface characteristics to form a desired surface design (i.e., rough stone surface). As such, Applicant’s argument is not found persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782
 
/Eli D. Strah/Primary Examiner, Art Unit 1782